

115 HR 6635 IH: Tomb of the Unknown Soldier Centennial Commemorative Coin Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6635IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Wenstrup (for himself, Mr. Beyer, Mr. Shuster, Miss González-Colón of Puerto Rico, Ms. Gabbard, Mr. Chabot, Mr. Paulsen, Mr. Gibbs, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint coins in commemoration of the centennial of the
			 establishment of the Tomb of the Unknown Soldier.
	
 1.Short titleThis Act may be cited as the Tomb of the Unknown Soldier Centennial Commemorative Coin Act. 2.FindingsCongress finds the following:
 (1)The Tomb of the Unknown Soldier is a memorial site at Arlington National Cemetery. On March 4, 1921, Congress approved the burial of an unidentified soldier of the United States on the site to commemorate the unknown soldiers who died during World War I.
 (2)As of the date of enactment of this Act, the site also includes unknown soldiers from World War II and the Korean War. These graves are marked with white marble slabs embedded in the plaza below the original sarcophagus.
 (3)The original white marble sarcophagus of the unknown soldier from World War I features 3 Greek figures representing peace, victory, and valor. There are 6 wreaths, 3 sculpted on each side, which represent the major campaigns of World War I.
 (4)The original unknown soldier lay in the rotunda of the Capitol from his arrival in the United States until Armistice Day, 1921. President Warren G. Harding officiated at the interment ceremonies at the Memorial Amphitheater at Arlington National Cemetery.
 (5)The Tomb of the Unknown Soldier is guarded 24 hours a day, 365 days a year, and in any weather by Tomb Guard sentinels. The sentinels, all of whom are volunteers, are considered to be the best of the elite 3d Infantry Regiment of the Army (commonly known as the Old Guard), headquartered at Fort Myer, Virginia.
 (6)Inscribed on the back of the Tomb of the Unknown Soldier are the words, Here rests in honored glory an American soldier known but to God. 3.Coin specifications (a)$1 silver coinsThe Secretary of the Treasury (referred to in this Act as the Secretary) shall mint and issue not more than 100,000 $1 coins in commemoration of the centennial of the establishment of the Tomb of the Unknown Soldier, each of which shall—
 (1)weigh 26.73 grams; (2)have a diameter of 1.500 inches; and
 (3)contain not less than 90 percent silver. (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
			4.Design of coins
			(a)Design requirements
 (1)In generalThe design of the coins minted under this Act shall be emblematic of the centennial of the establishment of the Tomb of the Unknown Soldier.
 (2)Designation and inscriptionsOn each coin minted under this Act, there shall be— (A)a designation of the value of the coin;
 (B)an inscription of the year 2021; and (C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.
 (b)SelectionThe design for the coins minted under this Act shall be— (1)chosen by the Secretary after consultation with—
 (A)the Society of the Honor Guard, Tomb of the Unknown Soldier; and (B)the Commission of Fine Arts; and
 (2)reviewed by the Citizens Coinage Advisory Committee. 5.Issuance of coins (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.
 (b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.
 (c)Period for issuanceThe Secretary may issue coins under this Act only during the 1-year period beginning on January 1, 2021.
			6.Sale of coins
 (a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;
 (2)the surcharge described in section 7 with respect to the coins; and (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).
 (b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. (c)Prepaid orders (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the date on which the coins are issued.
 (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 7.Surcharges (a)In generalAll sales of coins issued under this Act shall include a surcharge of $10 per coin.
 (b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the National World War I Museum and Memorial for the purposes of assisting in commemorating the centennial of the establishment of the Tomb of the Unknown Soldier.
 (c)AuditsThe National World War I Museum and Memorial shall be subject to the audit requirements under section 5134(f)(2) of title 31, United States Code, with respect to the amounts received under subsection (b).
			(d)Limitation
 (1)In generalNotwithstanding subsection (a), no surcharge may be included with respect to the issuance of any coin under this Act during a calendar year if, on the date of the issuance, the issuance of the coin would result in the number of commemorative coin programs issued during that year to exceed the limitation under section 5112(m)(1) of title 31, United States Code.
 (2)Issuance of guidanceThe Secretary may issue guidance to carry out this subsection. 8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that—
 (1)minting and issuing coins under this Act shall result in no net cost to the Federal Government; and (2)no funds, including applicable surcharges, may be disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.
			